Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The instant application 16,186,891 is presented for examination by the examiner.  Claims 1, 3 - 11, 14 - 15 and 18 - 22, 25, 27, 34 - 35 and 40 - 43 remain pending in this application, of which claims 20 - 22, 25, 27, 34 - 35 and 40 - 43 have been withdrawn from consideration

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Reshika Dhir on 11/19/21.

  The application has been amended as follows:  

1. (Currently Amended) A system for secure communication with one or more unmanned aerial vehicles, the system comprising:



an autopilot in data communication with the controller, wherein the autopilot is also located on the UAV and is configured to control the UAV; and

a flight management system including at least one computing system having a non-transient memory with executable instructions, wherein the flight management system is in data communication with the controller over the communication network, wherein the at least one computing system is operable with said executable instructions to:
a)	receive over the communication network a message generated by the controller of the UAV;
b)	extract, from the message, an unmanned aerial vehicle serial number and a secret key;

c)	compute a hash of the secret key to generate a first hashed secret key

d)	retrieve, from an internal database located on the non-transient memory, a second hashed secret key

e)	compare the first hashed secret keysecret keysecret keysecret key,

wherein after determining the message to be valid, the at least one computing system is further operable with said instructions to transmit to the controller of the UAV, via the communication network, a first response poll message and wherein the first response poll message comprises one of a command message, an information request message and an acknowledgement message.

5. (Cancelled) 

6. (Cancelled) 

7. (Currently Amended) The system of claim 1[[
a payload field defined by an encoded command; and
a hash field defined by a first hash of the encoded command.

9. (Currently Amended) The system of claim 1[[
generate a second response poll message, wherein the second response poll message includes the requested information; and
transmit the second response poll message to the at least one computing system.

20. - 22. (Canceled)

25. (Canceled)

27. (Canceled)

34. (Canceled)

35. (Canceled)

40. - 43. (Canceled)



Response to Amendment

	The present claim amendments overcome the previous claim rejections.

Reasons for Allowance
The prior art is silent in explicitly teaching “compute a hash of the secret key to generate a first hashed secret key” and “wherein after determining the message to be valid, … transmit to the controller of the UAV, via the communication network, a first response poll message and wherein the first response poll message comprises one of a command message, an information request message and an acknowledgement message” in combination with all other claim requirements.  The closest prior art, USP Application Publication  2019/0087576 teaches a similar hash verification of a UAV but the process is different in that the UAV encrypts a hash code and the system side verifies it after decrypting it.  In the present Application, the UAV does not encrypt it the secret key (specification teaches it is clear text).  Claim 1 requires the flight management system to hash the secret key before comparing is to a stored value.  It does not seem obvious to modify this teaching wherein the UAV hashes and encrypts the secret key before sending the message.  If the secret key is a MAC [as also described in the specification], the process of hashing a MAC [essentially hashing for a second time a value created by a previous hash operation] and having that as the stored value in a table associated with the serial number is not taught by the prior art.

Allowable Subject Matter
Claims 1, 3, 4, 7-11, 14, 15, 18, and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        
MICHAEL R. VAUGHAN
Primary Examiner
Art Unit 2431